DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite the limitation "without assistance or specialized equipment". It is unclear what constitutes as specialized equipment. For examination purposes, the limitation is interpreted as “special equipment for the detachment, removal or transport”, similar to the amended claim 6.
Claim 12 recites the limitations "a wall" and “the wall” in lines 2-3.  The limitation of a wall is already claimed in the base claim 1, and it is unclear if the wall limitation here in claim 12 is a second wall or the same wall as in claim 1. For examination purposes, the walls recited in claim 12 are interpreted as the same wall in claim 1.
Claim 13 recites the limitation “the wall” in line 3.  The limitation of a wall is claimed in both the base claims 1 and 12, and it is unclear if the wall limitation here in claim 13 is referring to the wall in claim 12 or claim 1. For examination purposes, the walls recited in claim 13 are interpreted as the same wall in claim 1.
Claims 14-15 are rejected due to their dependency on the rejected claims 12-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAuliff (US 8408623).
Regarding claim 1, McAuliff discloses a vehicle (McAuliff, Fig. 42) comprising: a vehicle body including a truck bed (McAuliff, see annotated Fig. 42) at least partially defining a cargo area; a vehicle interior with passenger seating (McAuliff, Fig. 11 and 13); and a multi-component hard top assembly (McAuliff, Fig. 42, top component 32, 33, and 36) configured to selectively and removably couple to the vehicle body to provide an enclosed configuration at least partially enclosing the vehicle interior (McAuliff, Col. 8, lines 41-49, removable hardtop), wherein the multi-component hard top assembly includes a removable rear window assembly (McAuliff, see annotated Fig. 42; Fig. 35 and Col. 8 lines 12-18).

    PNG
    media_image1.png
    335
    675
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 42 from McAuliff
Regarding claim 5, McAuliff discloses the vehicle of claim 1, wherein the multi-component hard top assembly is detachable from the vehicle body (McAuliff, abstract) to provide an open air configuration for the vehicle interior (McAuliff, inherent effect of removing the tops).  
Regarding claim 6, McAuliff discloses the vehicle of claim 1, wherein the hard top assembly comprises: a plurality of removable roof panels selectively coupleable to the vehicle body to create a substantially contiguous roof over the vehicle interior (McAuliff, Fig. 42, top component 32, 33, and 36).
Regarding claim 7, McAuliff discloses the vehicle of claim 6, wherein the multi-component hard top assembly further comprises a pair of removable C-pillars (McAuliff, Fig. 37-38, C-pillars 23 and 24) each separately removable from the vehicle body to provide further open air configuration.
Regarding claim 9, McAuliff discloses the vehicle of claim 6, wherein the plurality of removable roof panels includes: a left front removable roof panel (McAuliff, 32 in Fig. 42) configured to removably couple to the vehicle body in a location above a driver's side of front passenger seating; and a right front removable roof panel (McAuliff, 33 in Fig. 42) configured to removably couple to the vehicle body in a location above a front passenger side of the front passenger seating.
Regarding claim 10, McAuliff discloses the vehicle of claim 6, wherein the plurality of removable roof panels includes a rear roof panel (McAuliff, 36 in Fig. 42) configured to couple to the vehicle body in a location above rear passenger seating.  
McAuliff’s embodiment shown in Fig. 42 fails to disclose: a wall dividing the truck bed and the vehicle interior and rear window assembly configured to selectively and removably couple to the dividing wall as recited in claim 1; each removable roof panel of the plurality of removable roof panels is separately removable from the vehicle body to provide an open air configuration at that specific location of the hard top assembly while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment for the detachment, removal or transport as recited in claim 6; enabling the user to detach, remove, and transport the C-pillars of the hard top assembly without assistance or specialized equipment as recited in claim 7; and the rear roof panel being removable as recited in claim 10.
However, McAuliff teaches other embodiments with a wall (McAuliff, Fig. 49-50 and Col. 9 lines 19-22) dividing the truck bed and the vehicle interior and rear window assembly configured to selectively and removably couple to the dividing wall (McAuliff, Fig. 50); each removable roof panel of the plurality of removable roof panels is separately removable from the vehicle body to provide an open air configuration at that specific location of the hard top assembly (McAuliff, Fig. 14 shows one panel being lifted and the other still on the roof, same can be done for the vehicle in Fig. 42) while enabling a user to detach, remove, and transport a smaller portion of the hard top assembly without assistance or specialized equipment (McAuliff, Col. 4 lines 60-61) for the detachment, removal or transport; removable C-pillars which enabling the user to detach, remove, and transport the C-pillars of the hard top assembly (McAuliff, Col. 8 lines 26-28); and removable rear panel (McAuliff, 35 in Fig. 41, and Col. 8 lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by McAuliff in Fig. 42 to incorporate the teachings of McAuliff’s other embodiments and have separately removable roof panels, removable C-pillars, and a wall between the cargo area and the interior of the vehicle. Doing so helps to make the removing/installing process easier, provides more customization options to the user, separates cargos from the passengers, and seals the cab (McAuliff, Col. 9 lines 19-22).
McAuliff fails to disclose the C-pillars of the hard top assembly can be detached, removed, and transported without assistance or specialized equipment. It would be obvious to make the C-pillars easily removable by hand like the roof panels. Doing so makes the assembling and disassembling process easier and only one person is needed.
Claims 2, 8, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McAuliff (US 8408623) as applied to claim 1 above, and further in view of Mitchell et al. (US 20200018104), hereinafter Mitchell.
Regarding claim 2, McAuliff teaches the vehicle of claim 1, wherein the rear window assembly includes a frame supporting a glass window (McAuliff, Fig. 42, supporting structures around the window, C-pillars and part of the roof top 36) and a rear wall at least partially defining the vehicle interior (McAuliff, Col. 9 lines 19-22).
Regarding claim 8, McAuliff teaches the vehicle of claim 6, wherein the removable rear window assembly is selectively detachable from the vehicle body to provide an open air configuration at the passenger seating (McAuliff, Fig. 35 and Col. 8 lines 12-18).
Regarding claim 11, McAuliff teaches the vehicle of claim 1, wherein the rear window assembly is further coupled to the vehicle body (McAuliff, indirectly through the hard top and Fig. 50 shows couple to the wall) and movable between a closed position (McAuliff, Fig. 42, installed position) and an open position (McAuliff, when the window is removed) that provides an open air configuration to the passenger seating.
Regarding claim 12, McAuliff teaches part of the vehicle of claim 11, wherein the vehicle body further includes a wall (McAuliff, Fig. 49-50 and Col. 9 lines 19-22) separating the cargo area and the vehicle interior.
Regarding claim 13, McAuliff teaches part of the vehicle of claim 12.
Regarding claim 14, McAuliff teaches part of the vehicle of claim 13.
Regarding claim 15, McAuliff teaches part of the vehicle of claim 14.
Regarding claim 17, McAuliff teaches a vehicle (McAuliff, Fig. 42) comprising: a vehicle body including a truck bed (McAuliff, see annotated Fig. 42) at least partially defining a cargo area; a vehicle interior with passenger seating (McAuliff, Fig. 11 and 13); and a multi-component hard top assembly (McAuliff, Fig. 42, top component 32, 33, and 36) configured to selectively and removably couple to the vehicle body to provide an enclosed configuration at least partially enclosing the vehicle interior (McAuliff, Col. 8, lines 41-49, removable hardtop), wherein the multi-component hard top assembly includes a rear window assembly (McAuliff, see annotated Fig. 42) coupled to the vehicle body, wherein the rear window assembly is movable between a closed position (McAuliff, Fig. 42, installed position) and an open position (McAuliff, when the window is removed, Fig. 35 and Col. 8 lines 12-18) that provides an open air configuration to the passenger seating.  
Regarding claim 18, McAuliff teaches the vehicle of claim 17, wherein the rear window assembly is coupled to the vehicle body (McAuliff, Fig. 42).  
Regarding claim 19, McAuliff teaches part of the vehicle of claim 18.
McAuliff fails to teach the rear window assembly is rotatably coupled to an upper surface of the dividing wall as recited in claim 2; enabling the user to detach, remove, and transport the removable rear window assembly of the hard top assembly without assistance or specialized equipment as recited in claim 8; the rear window is rotatable and movable between an upward and a lowered position toward the cargo area as recited in claims 11 and 17; the rear window assembly is hingedly coupled to the wall by at least one hinge assembly as recited in claim 12; the at least one hinge assembly comprises a hinge coupled to the rear window assembly, and a pair of knuckles coupled to the wall as recited in claim 13; the hinge includes a pin coupled to the rear window via a hinge arm as recited in claim 14; the pair of knuckles includes a first knuckle and a second knuckle, wherein the first knuckle includes first and second semi-circular portions with a gap defined therebetween, and wherein the second knuckle includes a bore configured to receive the pin as recited in claim 15; the rear window assembly is rotatably coupled to the vehicle body by at least one hinge assembly as recited in claim 18; and in an intermediate position between the open position and the closed position, the rear window assembly is selectively detachable from the vehicle body as recited in claim 19.
However, Mitchell teaches enabling the user to detach, remove, and transport the removable rear window assembly of the hard top assembly without assistance or specialized equipment (Mitchell, abstract, no tools required), the rear window is rotatable (Mitchell, by hinges 20, 22 in Fig. 1) and movable between a lowered closed position (Mitchell, Fig. 1) and an upward open position (Mitchell, Fig. 2) that provides an open air configuration to the passenger seating, the rear window assembly is hingedly coupled to the wall by at least one hinge assembly (Mitchell, hinge 22 in Fig. 1), the at least one hinge assembly comprises a hinge (Mitchell, 22 in Fig. 1) coupled to the rear window assembly, and a pair of knuckles (Mitchell, knuckles 32 and 46 in Fig. 5-6) coupled to the wall (Mitchell, through the bearing journal 36 and pin 48, Fig. 5, 8, and 14), the hinge includes a pin (Mitchell, 48 in Fig. 14) coupled to the rear window via a hinge arm (Mitchell, 45 in Fig. 6), the pair of knuckles includes a first knuckle and a second knuckle, wherein the first knuckle includes first and second semi-circular portions (Mitchell, Fig. 8, portion of 32 on left side of the gap 34 and portion of 32 on right side of the gap 34) with a gap (Mitchell, 34 in Fig. 8) defined therebetween, and wherein the second knuckle includes a bore (Mitchell, bore in 46 in Fig. 13) configured to receive the pin, an intermediate position (Mitchell, abstract, single defined pivoted position) between the open position and the closed position, the rear window assembly is selectively detachable from the vehicle body.
Mitchell is considered to be analogous art because it is in the same field of vehicle rear window as McAuliff. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by McAuliff to incorporate the teachings of Mitchell and have the rear window arrangement taught by Mitchell. Doing so provides the window an open position without removing the window and also provides a quick removal method (Mitchell, paragraph 0004).  
The combination of McAuliff in view of Mitchell teaches the claimed invention except for an upward closed position, a lowered open position toward the cargo area, and the rear window assembly is rotatably coupled to an upper surface of the dividing wall. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrange the hinges to the lower portion of the window such that the window can open downward toward the cargo area, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04 VI.
Allowable Subject Matter
Claim 16 is allowed.
Response to Arguments
Applicant’s arguments, see bottom of page 8 of 13 to first paragraph of page 9 of 13 under section Rejection Under 35 U.S.C. § 102, filed 4/26/2022, with respect to the rejection(s) of claim 1 under U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference, McAuliff, under U.S.C. § 103.
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
In paragraph 3 of page 9 in Applicant’s Remarks, Applicant argues the rear window (McAuliff, 7) does not selectively and removably couple to the dividing wall (McAuliff, 28). Examiner respectfully disagrees. As shown in Fig. 50 of McAuliff, the wall 28 is right below the window 7 showing the two are coupled together. The window 7 is shown to be removable in Fig. 35. Therefore, McAuliff teaches the limitations in claim 1 as detailed above in the rejection under U.S.C. § 103.
In page 10 of Applicant’s Remark under section Rejection Under 35 U.S.C. § 103, Applicant argues McAuliff describes the rear window coupled to the upper roof body instead of the vehicle body as required by the claim. Examiner respectfully disagrees. As specified in the rejection of claim 11 above in page 6 of the instant Final Rejection Office Action, the rear window indirectly couples to the vehicle body through the hard top assembly. In addition, the rear window also couples to the dividing wall as shown in Fig. 50 of McAuliff.
	In page 10 paragraph 5 of Applicant’s Remark under section Rejection Under 35 U.S.C. § 103, Applicant argues McAuliff does not describe rear window 7 being movable between an open and closed position. Examiner respectfully disagrees. Under broadest reasonable interpretation, the attached position (McAuliff, Fig. 42) of rear window 7 corresponds to closed position and the removed position (McAuliff, Fig. 35) of rear window 7 corresponds to open position.
	In page 10-12 of Applicant’s Remark under section Rejection Under 35 U.S.C. § 103, Applicant argues that both McAuliff and Mitchell do not teach a lowered open position as required by claim 11 and 17, the rear window coupled to the wall as required in claim 12, and a pair of knuckles coupled to a wall as required by claim 13. Applicant also points out that the rejection of claims 13-15 are incomplete. Examiner respectfully disagrees. In the Non-Final Rejection mailed 2/2/2022, the last paragraph starting on page 9 to the top of page 10 specifies the limitations McAuliff fails to teach, and the paragraph after specifies Mitchell teaches all of such limitations, except for an upward closed position and a lowered open position. The second paragraph starting on page 11 of the Non-Final Office Action explains how it is obvious to rearrange the hinges such that there are an upward closed position and a lowered open position. Similar rejection is detailed above in the instant Final Rejection Office Action, with minor changes due to the claim amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that is not relied upon discloses slidably removable window.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612    

/JASON S MORROW/              Primary Examiner, Art Unit 3612